Case 2:18-cv-10625-DMG-KS Document 17 Filed 02/26/19 Page 1 of 11 Page ID #:58




   1     CENTER FOR DISABILITY ACCESS
         Chris Carson, Esq., SBN 280048
   2     Raymond Ballister Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
   3     Dennis Price, Esq., SBN 279082
         Mail: PO Box 262490
   4     San Diego, CA 92196-2490
         Delivery: 9845 Erma Road, Suite 300
   5     San Diego, CA 92131
         (858) 375-7385; (888) 422-5191 fax
   6     dennisp@potterhandy.com
   7     Attorneys for Plaintiff
   8
   9                            UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
  10
  11     Antonio Fernandez,                        Case No. 2:18-cv-10625-DMG-KS
  12              Plaintiff,
  13        v.
                                                   Plaintiff’s Case Statement
  14     Wind Chime Properties, L.P., a
         California Limited Partnership;
  15     White Spring Associates, Inc.,
         a California Corporation;
  16     Jimenez Brothers Enterprises,
         Inc., a California Corporation;
  17     and Does 1-10,
  18              Defendants.
  19
  20
              Pursuant to this Court’s “ADA Disability Access Litigation: Order
  21
       Granting Application for Stay and Early Mediation,” filed February 12, 2019,
  22
       the plaintiff submits his Plaintiff’s Case Statement.
  23
  24
       A.     Itemized List
  25
              The specific conditions at the site that forms the basis of this lawsuit are
  26
       the lack of accessible ticket dispenser, point-of-sale machine, check-writing
  27
       surface, route of travel and restroom facilities at the Jimenez Ranch Market
  28
       (“Market”) located in Pomona, California.


                                               1

       Plaintiff’s Case Statement                               2:18-cv-10625-DMG-KS
Case 2:18-cv-10625-DMG-KS Document 17 Filed 02/26/19 Page 2 of 11 Page ID #:59




   1      1. Inaccessible Ticket Dispenser:
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18           Where a clear floor or ground space allows a parallel approach to an
  19              element and the high side reach is over an obstruction, the height of
  20              the obstruction shall be 34 inches maximum and the depth of the
  21              obstruction shall be 24 inches maximum. The high side reach shall
  22              be 48 inches maximum for a reach depth of 10 inches maximum.
  23              Where the reach depth exceeds 10 inches, the high side reach shall
  24              be 46 inches maximum for a reach of 24 inches maximum. 2010
  25              Standards § 308.3.2.
  26           Here, the meat department ticket dispenser was in excess of the
  27              heights allowed by law.
  28           The included photo of the Facility depicts the above violation.


                                               2

       Plaintiff’s Case Statement                             2:18-cv-10625-DMG-KS
Case 2:18-cv-10625-DMG-KS Document 17 Filed 02/26/19 Page 3 of 11 Page ID #:60




   1      2. Inaccessible Point of Sale Machine:
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18           Under the ADA, when a place of public accommodation offers a
  19              facility, privilege, or advantage to its customers, it must offer full and
  20              equal enjoyment of the same to persons with disabilities. 42 USC
  21              12182(a).
  22           Here, the electronic point of sale machine made available to
  23              customers is a distinct facility, privilege or advantage and, therefore,
  24              must be accessible to persons with disabilities also.
  25           While there is no explicit access standard for “point of sale
  26              machines,” the most analogous standard for display screens on such
  27              devices is found at section 707.7.1 of the 2010 Standards. Under
  28              that standard, the display screen must be visible from a viewpoint 40


                                                 3

       Plaintiff’s Case Statement                                2:18-cv-10625-DMG-KS
Case 2:18-cv-10625-DMG-KS Document 17 Filed 02/26/19 Page 4 of 11 Page ID #:61




   1              inches above the floor. The California Building Code (CBC) is more
   2              explicit, directly addressing point of sale machines.
   3           Since the 1995 version of the CBC—and continuing to this date—
   4              point of sales machines were required to be accessible to persons
   5              with disabilities. Under the CBC, where point of sale machines are
   6              provided at the accessible check stands, sales or service counters, the
   7              display screen must be visible from a viewpoint 40 inches above the
   8              floor. If the display screen is mounted vertically (or tipped away from
   9              the viewer less than 30 degrees) the center line of the display screen
  10              shall not be more than 52 inches above the floor. 11B- 707.7.1.1. If
  11              the display screen is angled or tipped away from the viewer by more
  12              than 30 degrees but less than 60 degrees, then the center line of the
  13              display screen shall not be more than 44 inches above the floor. 11B-
  14              707.7.1.2. Finally, if the display screen is mounted horizontally (or
  15              tipped away from the viewer by more 60 degrees) then then the
  16              center line of the display screen shall not be more than 34 inches
  17              above the floor. This has been the accessibility standard in all
  18              versions of the CBC since 1995.
  19           In the 1995 CBC, that standard as found at section 3105A(g)5. In
  20              the 1998 through 2013 versions of the CBC, that standard was
  21              found at section 1117B.7.5. Currently, that standard is found at
  22              section 11B-707.7.1.
  23           By failing to provide an accessible point of sale machine, the
  24              defendants have violated the law.
  25           The included photo of the Facility depicts the above violation.
  26
  27
  28



                                               4

       Plaintiff’s Case Statement                              2:18-cv-10625-DMG-KS
Case 2:18-cv-10625-DMG-KS Document 17 Filed 02/26/19 Page 5 of 11 Page ID #:62




   1      3. Lack of Accessible Check-Writing Surface:
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15           Under the ADA, when a place of public accommodation offers a
  16              facility, privilege, or advantage to its customers, it must offer full and
  17              equal enjoyment of the same to persons with disabilities. 42 USC
  18              12182(a).
  19           Here, the check writing surface at the Market made available to
  20              customers is a distinct facility, privilege or advantage and, therefore,
  21              must be accessible to persons with disabilities also. Under the ADA
  22              Standards, check writing surfaces—which constitute “work
  23              surfaces”—whether located at check-out aisles or at sales counters
  24              must be located between 28 inches and 34 inches above the floor.
  25              See 2010 Standards 902.3, 904.3.3.
  26           Here, by failing to provide an accessible check-writing surface, the
  27              defendants have violated the law.
  28           The included photo of the Facility depicts the above violation.


                                                 5

       Plaintiff’s Case Statement                                2:18-cv-10625-DMG-KS
Case 2:18-cv-10625-DMG-KS Document 17 Filed 02/26/19 Page 6 of 11 Page ID #:63




   1      4. Inaccessible Mirror:
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19           Mirrors shall be mounted with the bottom edge of the reflecting
  20              surface no higher than 40 inches above the finish floor. 2010
  21              Standards § 603.3.
  22           Here, the mirror is mounted higher than the maximum permitted
  23              and is a violation of the ADA.
  24           The included photo of the Facility depicts the above violation.
  25
  26
  27
  28



                                               6

       Plaintiff’s Case Statement                            2:18-cv-10625-DMG-KS
Case 2:18-cv-10625-DMG-KS Document 17 Filed 02/26/19 Page 7 of 11 Page ID #:64




   1      5. Lack of Accessible Grab Bar:
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19           Grab bars at the toilet must be mounted between 33 and 36 inches
  20              in height. 2010 Standards § 609.4.
  21           Here, the failure to ensure that the grab bars were mounted within
  22              the range required by the ADA is a violation of the law.
  23           The included photo of the Facility depicts the above violation.
  24
  25
  26
  27
  28



                                               7

       Plaintiff’s Case Statement                              2:18-cv-10625-DMG-KS
Case 2:18-cv-10625-DMG-KS Document 17 Filed 02/26/19 Page 8 of 11 Page ID #:65




   1      6. Inaccessible Sink:
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19           Hot water and drain pipes under lavatories must be insulated or
  20              otherwise configured to protect against contact. 2010 Standards
  21              §606.5.
  22           Here, the failure to wrap the plumbing underneath the sink is a
  23              violation of the ADA.
  24           The included photo of the Facility depicts the above violation.
  25
  26
  27
  28



                                             8

       Plaintiff’s Case Statement                            2:18-cv-10625-DMG-KS
Case 2:18-cv-10625-DMG-KS Document 17 Filed 02/26/19 Page 9 of 11 Page ID #:66




   1      7. Inaccessible Route of Travel:
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18           Accessible routes shall coincide with or be located in the same area
  19              as general circulation paths. Where the circulation paths are interior,
  20              required accessible routes shall also be interior. 2010 Standards
  21              §206.3.
  22           Here, even though ambulatory customers can immediately enter the
  23              sales floor upon entering the Market, persons with disabilities who
  24              are in wheelchairs are not able to do so because the defendants keep
  25              the swinging gate located next to the turnstile locked.
  26           The included photo of the Facility depicts the above violation.
  27
  28



                                               9

       Plaintiff’s Case Statement                              2:18-cv-10625-DMG-KS
Case 2:18-cv-10625-DMG-KS Document 17 Filed 02/26/19 Page 10 of 11 Page ID #:67




   1          Note: As stated in the Complaint, given the obvious and blatant
   2   violations, the plaintiff has alleged, on information and belief, that there are
   3   other violations and barriers on the site that relate to her disability. Plaintiff
   4   intends to conduct a site inspection and amend the complaint, to provide
   5   proper notice regarding the scope of this lawsuit, once she conducts a site
   6   inspection. See Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 (holding
   7   that once a plaintiff encounters one barrier at a site, he can sue to have all
   8   barriers that relate to his disability removed regardless of whether he
   9   personally encountered them). Thus, settlement must address this holistic
  10   remediation.
  11
  12   B.     Amount of Damages
  13          Under the Unruh Civil Rights Act and the California Disabled
  14   Persons Act, a plaintiff is entitled to two types of damages: (1) actual damages
  15   and (2) a penalty assessment. Cal. Civ. Code § 52(a); 54.3(a). “The statute
  16
       lists actual damages and statutory damages as two separate categories of
  17
       damages that a plaintiff may recover.” Botosan v. Paul McNally Realty, 216
  18
       F.3d 827, 835 (9th Cir. 2000). The penalty assessment can be “no less than
  19
       $4,000” under the Unruh Civil Rights Act (Cal. Civ. § 52(a)) and no less than
  20
       $1,000 under the California Disabled Persons Act (Cal. Civ. § 54.3(a)). Each
  21
       responsible party under the ADA is individually liable for the denial of rights.
  22
  23   Lentini v. California Center for the Arts, Escondido, 370 F.3d 837, 849-851

  24   (9th Cir. 2004).

  25          The Unruh Civil Rights Acts provides for minimum statutory penalties
  26   of $4,000 plus actual damages for each offense against each responsible entity.

  27   Thus, Plaintiff claims $4,000 in statutory penalties against the property

  28   owners, Wind Chime Properties, L.P. and White Spring Associates, Inc. and



                                              10

       Plaintiff’s Case Statement                              2:18-cv-10625-DMG-KS
Case 2:18-cv-10625-DMG-KS Document 17 Filed 02/26/19 Page 11 of 11 Page ID #:68




   1   $4,000 against the business, Jimenez Brothers Enterprises, Inc., for a sum total
   2   of $8,000. If this matter proceeds beyond mediation, Plaintiff will additionally
   3   be seeking damages for on-going deterrence.
   4
   5   C.     Demand for Settlement of Case
   6          First, to provide for accessible ticket dispenser, point-of-sale machine,
   7   check-writing surface, route of travel and restroom facilities at the Market.
   8          Second, enter into a court enforceable consent decree binding the
   9   defendants to: (1) institute policies and procedures whereby they maintain the
  10   property in a compliant state; (2) the defendants agree to obtain and deliver a
  11   CASp report on the property to the plaintiff (with photos) within 30 days that
  12   identifies all access barriers. Thereafter, the plaintiff will have 30 days to
  13   comment on the report. If the plaintiff notes other barriers, the plaintiff can
  14   make a demand that the defendants correct them. If the parties cannot
  15   reasonably agree on barrier correction within 10 days following plaintiff’s
  16   demand, the plaintiff has the right to file a new action or refile the action in
  17   state or federal court.
  18          Lastly, to settle this matter globally at mediation, that Defendants pay
  19   $8,000 in statutory penalties and submit to the court as to reasonable
  20   attorney’s fees and costs as provided by both the ADA and Unruh.
  21
  22
       Dated: February 26, 2019                CENTER FOR DISABILITY ACCESS
  23
  24
  25                                           By: /s/ Dennis Price___________
                                               Dennis Price, Esq.
  26                                           Attorney for Plaintiff
  27
  28



                                              11

       Plaintiff’s Case Statement                             2:18-cv-10625-DMG-KS
